Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Beijbom, et al., US 2020/0150235 A1, in view of Muller, et al., US 2019/0384303 A1.
As per Claim 1, Beijbom teaches a distance measuring method using image tracking for autonomous driving performed in a computing device (¶¶ 59, 95), the method comprising: 
recognizing a grid matching part marked on a road photographed by a camera (¶¶ 116-118); and 
generating a virtual grid applied to the road using the grid matching part (¶¶ 117-118). 
Beijbom does not expressly teach calculating a distance to a target object using the virtual grid.  Muller teaches calculating a distance to a target object using the virtual grid (¶¶ 116, 122-124).  It would have been obvious to a person of skill in the art, at the time of the invention, to combine the image tracking process of Beijbom with the distance calculation method of Muller, in order to train an autonomous vehicle to learn certain repetitive routes that it may have to navigate repeatedly.
As per Claim 2, Beijbom does not expressly teach that a plurality of grid matching parts is recognized, an average value for intervals of respective grid matching parts on a screen is calculated, and the virtual grid is generated using the calculated average value.  Muller teaches that a plurality of grid matching parts is recognized, an average value for intervals of respective grid matching parts on a screen is calculated, and the virtual grid is generated using the calculated average value (¶¶ 49-50).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 3, Beijbom teaches that a second grid matching part having a different distance is further recognized, and the second grid matching part is further used to generate the virtual grid (¶¶ 149-154; as objects are detected in the environment).
As per Claim 4, Beijbom further teaches: 
calculating a vehicle speed using the virtual grid, and comparing the vehicle speed with information about a speed measured in the vehicle itself (¶¶ 96, 107); and 
correcting the virtual grid according to the comparison result (¶ 110; to adjust after data are collected).
As per Claim 5, Beijbom does not expressly teach: further recognizing a laser grid emitted by a laser emission module in an image photographed by the camera, and storing a ratio value of the laser grid to the grid matching part, wherein, when the grid matching part is not present on the road or is not recognized, the virtual grid is generated using the laser grid and the ratio value.  Muller teaches: 
further recognizing a laser grid emitted by a laser emission module in an image photographed by the camera (¶¶ 187-188); and 
storing a ratio value of the laser grid to the grid matching part (¶¶ 147-149), wherein, when the grid matching part is not present on the road or is not recognized, the virtual grid is generated using the laser grid and the ratio value (¶¶ 122, 125-126).  
As per Claim 6, Beijbom teaches a distance measuring device using image tracking for autonomous driving (¶¶ 59, 95), the device comprising: 
a processor (¶¶ 71-75; processor 304 of Figure 3); and 
a memory connected to the processor (¶ 72; memory 306 of Figure 3), wherein the memory stores program commands that may be executed by the processor so as to recognize a grid matching part marked on a road photographed by a camera (¶¶ 116-118); and 
generate a virtual grid applied to the road using the grid matching part (¶¶ 117-118).  
Beijbom does not expressly teach calculating a distance to a target object using the virtual grid.  Muller teaches calculating a distance to a target object using the virtual grid (¶¶ 116, 122-124).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Beijbom teaches that the memory further stores program commands that may be executed by the processor so as to calculate a vehicle speed using the virtual grid, compare the vehicle speed with information about a speed measured in the vehicle itself (¶¶ 96, 107), and correct the virtual grid according to the comparison result (¶ 110; to adjust after data are collected).
As per Claim 8, Beijbom does not expressly teach: a laser emission module configured to emit a laser grid to the road, wherein the memory further stores program commands that may be executed by the processor so as to further recognize the laser grid in an image photographed by the camera, store a ratio value of the laser grid to the grid matching part, and generate the virtual grid using the laser grid and the ratio value, when the grid matching part is not present on the road or is not recognized.  Muller teaches: 
a laser emission module configured to emit a laser grid to the road (¶¶ 187-188), wherein the memory further stores program commands that may be executed by the processor so as to further recognize the laser grid in an image photographed by the camera (¶¶ 187-188); 
store a ratio value of the laser grid to the grid matching part (¶¶ 147-149); and 
generate the virtual grid using the laser grid and the ratio value, when the grid matching part is not present on the road or is not recognized (¶¶ 122, 125-126).
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661